ON MOTION TO DISMISS

PER CURIAM.
The Unemployment Appeals Commission moves to dismiss the appeal on the ground that appellant has not filed her initial brief in accordance with Florida Rule of Appellate Procedure 9.110(f). Upon consideration of the motion, we treat appellant’s written statement of her case as a brief and deny appellee’s motion to dismiss the appeal.
Appellant seeks reversal of an order of the Unemployment Appeals Commission barring, as untimely, her appeal from a referee’s decision denying unemployment benefits. According to the appellant, she was untimely in filing her notice of appeal because the Notice of Decision was in English and claimant speaks and reads only Creole.
The contention that fundamental fairness requires notice to be given in the claimant’s native language was rejected by this court in *1035Alonso v. Arabel, Inc., 622 So.2d 187 (Fla. 3d DCA1993). In Arabel this court held that in an English-speaking country, the requirement of reasonable notice is satisfied when notice is given in English. Accordingly, the Unemployment Appeals Commission was not required to notify the claimant in Creole.
The Unemployment Appeals Commission’s motion to dismiss the appeal on the basis of rule 9.110(f) is denied. The order of the Unemployment Appeals Commission, denying claimant’s appeal of the referee’s decision as untimely, is Affirmed.